Citation Nr: 0825192	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001, 
for the grant of service connection for loss of bowel 
control.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.

The July 2002 rating decision granted the veteran service 
connection for bowel control disability, effective June 28, 
2001.  The veteran expressed disagreement with the effective 
date assigned, and in a December 2002 decision the RO 
assigned April 5, 2001, as the effective date for the grant 
of service connection for loss of bowel control.  Following a 
May 2004 Board remand, by a decision dated August 12, 2005, 
the Board denied the issue on appeal.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated August 3, 2006, 
the Court granted a joint motion (requesting, in pertinent 
part, that the August 12, 2005 Board decision be vacated) to 
remand this appeal to the Board.  This Order served to vacate 
the August 12, 2005 Board decision.

This case was previously before the Board in July 2007 when 
it was remanded for the purpose of providing the veteran with 
additional VCAA notice.  The case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  An October 1989 rating decision denied the veteran's 
application to reopen a claim of service connection for loss 
of bowel control; an appeal of the October 1989 RO denial of 
service connection for loss of bowel control was not 
completed.

2.  After the October 1989 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for loss of bowel control was received in 
January 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2001, 
for the award of service connection for loss of bowel control 
have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The July 2002 rating decision on appeal granted the veteran's 
claim of entitlement to service connection for loss of bowel 
control.  As such, the filing of a notice of disagreement as 
to the effective date assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the effective date assignment triggers 
VA's duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.

An October 2004 supplemental statement of the case (SSOC), 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant regulation for 
determining the effective date for the grant of service 
connection.  By correspondence dated in May 2004 and August 
2007, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  To the extent that 
complete VCAA notice was not provided to the appellant prior 
to the initial adjudication, the claim was readjudicated 
after he received all critical notice, and he has had an 
opportunity to respond (see February 2008 supplemental 
statement of the case).  In addition, the August 2007 letter 
explained how a disability rating is determined by VA for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.

Duty to Assist

The veteran's service treatment records are of record, as are 
private and VA medical records.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Analysis

In an April 1983 rating decision, the RO denied, in pertinent 
part, service connection for loss of bowel control.  The 
veteran was notified of the denial, with appellate rights, 
and did not appeal.  The April 1983 rating decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An 
October 1989 rating decision denied the veteran's application 
to reopen a claim of service connection for loss of bowel 
control.  The veteran was notified of the denial, with 
appellate rights, and did not appeal.  The October 1989 
rating decision therefore also became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In January 2002 VA received the veteran's request to reopen 
the claim of service connection for loss of bowel control.  
Service connection for loss of bowel control, effective June 
28, 2001, was granted in a July 2002 rating decision.  In a 
December 2002 decision the RO assigned April 5, 2001, as the 
effective date for the grant of service connection for loss 
of bowel control.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  Applicable regulatory 
and statutory provisions stipulate that the effective date 
for an award of service connection based on a claim reopened 
after final disallowance, as in the instant case, will be the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Since the veteran did not perfect an appeal of the October 
1989 RO decision, it became final and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the October 1989 rating decision has 
not been alleged, and that rating decision is a legal bar to 
an effective date prior to the date of the decision.

The question before the Board is whether subsequent to the 
October 1989 rating decision and prior to April 5, 2001, the 
veteran communicated an intent to reopen his claim seeking 
service connection for loss of bowel control.  38 C.F.R. § 
3.155.  Nothing in the claims file received during this time 
period may be construed as an informal claim seeking to 
reopen the claim of service connection for loss of bowel 
control, and the veteran has not referenced any document or 
evidence indicating an earlier application to reopen the 
claim.

The veteran's main contention appears to revolve around the 
fact that, as he received VA treatment for a bowel condition 
subsequent to October 1989, such treatment should somehow 
form the basis for an earlier effective date in this case.  
The veteran has also indicated that VA records dated in 1975 
should also somehow form the basis for an earlier effective 
date in this case.

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim to 
reopen for benefits.  However, the provisions of 38 C.F.R. 
§ 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination or treatment.  38 C.F.R. 
§ 3.157(b)(1).

While VA treatment records concerning bowel problems dated 
subsequent to (as well as prior to) October 1989 are 
associated with the claims file, unless such records predate 
the veteran's January 8, 2002 claim date by a year or less, 
they can not serve as a basis for an earlier effective date 
under 38 C.F.R. § 3.157(b).  The Board notes that there do 
not appear to be any VA records of treatment for bowel 
problems dated during the pertinent time frame (i.e., from 
January 8, 2001 through April 4, 2001), and, as such, there 
are no VA treatment records that can serve as an informal 
claim in this case prior to April 5, 2001 under 38 C.F.R. § 
3.157(b).

In sum, the evidence of record provides no basis for an award 
of service connection for loss of bowel control prior to 
April 5, 2001.


ORDER

An effective date earlier than April 5, 2001, for the grant 
of service connection for loss of bowel control is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


